           Case
            Case1:19-cv-04442-PGG-BCM
                 1:19-cv-04442-PGG-BCM Document
                                        Document93-1
                                                 95 Filed
                                                     Filed06/03/21
                                                           06/01/21 Page
                                                                     Page11ofof11




                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF NEW YORK




                                      ,
Theresa Salameno, Individually and on behalf                )         NOTICE OF VOLUNTARY
of the Estate of Lawrence Salameno Plaintiff(s)             )         DISMISSAL PURSUANT TO
                      v.                                    )         F.R.C.P. 41(a)(1)(A)(i)
                                                            )
                                                            )         Case No.: 1:19-cv-04442
Brittany Rawlings, SmartBoss, Inc. and ,                    )
FashionBoss, LLC                       Defendant(s)         )
                                                            )
                                                            )

           NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

              Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the
                   Theresa Salameno
      plaintiff(s) ______________________       and or their counsel(s), hereby give notice that the above-
      captioned action is voluntarily dismissed, without prejudice against the defendant(s)
      ______________________.
      Brittany Rawlings, SmartBoss, Inc. and FashionBoss, LLC


      Date: June 1, 2021


                                                            ____________________________
                                                            /s Benjamin R. Allee
                                                            Signature of plaintiffs or plaintiff’s counsel

                                                            140 Grand St., Suite 705
                                                            ____________________________
                                                            Address

                                                            White Plains, NY 10601
                                                            ____________________________
                                                            City, State & Zip Code

                                                            (914) 686-1500
                                                            ____________________________
                                                            Telephone Number




                June 3, 2021
